10
11
12
13
14
15
16
17
18
19
20
21

22

 

 

' District Judge Barbara J. Rothstein

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

LEMART GLENN,

Plaintiff,
v.

ROBERT WILKIE, Secretary UNITED
STATES DEPARTMENT OF VETERANS
AFFAIRS, on Behalf of Department of
Veterans Affairs, agency,

Defendant.

 

 

CASE NO. C18-1162 BJR

ORDER GRANTING UNITED
STATES’ MOTION FOR A STAY
OF CASE IN LIGHT OF LAPSE OF
APPROPRIATIONS

The United States of America has filed a Motion for a Stay of Case in Light of Lapse

of Appropriations, in Which the United States seeks a stay of proceedings entered in this case

commensurate With the duration of the lapse in appropriations for the United States

Departrnent of Justice.
//

//

ORDER GRANTING MOTION FOR A STAY OF CASE IN LIGHT OF

LAPSE OF APPROPRIATIONS
Cl8-ll62 BJR-l

10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

The Court, having reviewed the pleadings and materials in this case, it is hereby
ORDERED that:

The Defendant’s Motion for a Stay of Case in Light of Lapse of Appropriations is
GRANTED. All pending deadlines, including the trial date, for the above-captioned case are
hereby STAYED and all current deadlines are hereby EX_TENDED commensurate With the
duration of the lapse in appropriations The Government is responsible for notifying the

Court once appropriations have been received.

DATEDthiS 35 day of .>&»ULL wj. 2019.
/{£{/6!&1€:_ pr q

Barbara J. Roths't `
United States District Judge

 

 

ORDER GRANTING MOTION FOR A STAY OF CASE IN LIGHT OF
LAPSE OF APPROPRIATIONS (PROPOSED)
C18-1162 BJR - 2

